
	

113 HR 4692 IH: Coastal Communities Ocean Acidification Act of 2014
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4692
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Ms. Pingree of Maine introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration, to conduct coastal community vulnerability
			 assessments related to ocean acidification, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Coastal Communities Ocean Acidification Act of 2014.
		2.Coastal community vulnerability assessment
			(a)In generalSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C.
			 3705) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by striking and after the semicolon;
					(B)in paragraph (3), by striking the period at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(4)includes an ongoing mechanism that allows affected industry members, coastal stakeholders,
			 non-federal resource managers, and outside scientific experts to provide
			 input on research, data, and monitoring needs that are necessary to
			 support on-the-ground management, decisionmaking, and adaptation related
			 to ocean acidification and its impacts.;
					(2)by redesignating subsection (b) as subsection (c); and
				(3)by inserting after subsection (a) the following:
					
						(b)Community vulnerability assessment
							(1)In generalThe Secretary, through the program established under subsection (a), shall conduct an ocean
			 acidification coastal community vulnerability assessment, and issue a
			 corresponding public report, that shall be updated at least once every 5
			 years.
							(2)RequirementsThe assessment conducted under paragraph (1) shall—
								(A)identify the United States coastal communities, including island communities, low-population rural
			 communities, and subsistence communities, that are most dependent on
			 coastal and ocean resources that may be impacted by ocean acidification;
								(B)assess the nature of those communities’ social and economic vulnerabilities;
								(C)identify the ocean acidification impacts that might harm those communities, including impacts from
			 changes in ocean and coastal marine resources that are not managed by the
			 Federal Government;
								(D)identify key knowledge gaps where research could be devoted to better understand the possible
			 impacts of ocean acidification on these vulnerable communities, the risks
			 and threats facing these communities, and possible adaptation strategies
			 for these communities; and
								(E)be conducted in collaboration with experts who are familiar with the unique economic, social,
			 ecological, geographic, and resource concerns of the Nation’s coastal
			 communities, including representatives from the National Oceanic and
			 Atmospheric Administration’s National Marine Fisheries Service, and
			 Coastal Services Center..
				(b)Strategic research planSection 12405(b) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C.
			 3704(b)) is amended—
				(1)in paragraph (8), by striking and after the semicolon;
				(2)in paragraph (9), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(10)make recommendations for research that should be conducted, including in the social sciences and
			 economics, to address the key knowledge gaps identified in the community
			 vulnerability assessment report conducted under subsection (b) of section
			 12406..
				
